DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6 were rejected in Office Action mailed on 10/15/2020.
	Applicant filed a response, amended claim 1 and 6, canceled claim 5, and added claims 7-9. 
	Claims 1-4 and 6-9 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Claims 1 requires “dissolving both a first precursor comprising Na3PO4, and a second precursor comprising ZrO2 and SiO2, in water”. The examiner was unable to locate where the originally filed specification contemplated dissolving ZrO2 and SiO2 in water.  The instant specification discloses that ZrO2 and SiO2 form a slurry and don’t dissolve in water.  Therefore, it is not clear whether Applicant was in possession of the method recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second precursor is insoluble in water”. It is not clear what is required what this limitation, as the claim also require dissolving the second precursor in water. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (U.S. Patent Application Publication 2015/0162642) in view of Zhang et al. (U.S. Patent Application Publication 2015/0364787) and in the alternative, in view of Ito et al. (U.S. Patent Application 2016/0141716).
Regarding claim 1, Tsujumura teaches a method of manufacturing a solid electrolyte (i.e., method of manufacturing a lithium ion conductive glass ceramic) (abstract) (paragraphs [0003]-[0009]), the method comprising: 
dissolving both a first precursor comprising Na3PO4, and a second precursor comprising ZrO2 and SiO2 (i.e., silica sand – SiO2, zirconium oxide – ZrO2, trisodium phosphate) (paragraphs [0022], [0053], [0155], table I; claim 8), in water to form a slurry (paragraphs [0066]-[0068], [0111]), 
drying the slurry to form granules (i.e., granules are formed by spray drying the slurry) (paragraphs [0071]-[0073]); and 
sintering the pressed solid body to manufacture a solid electrolyte (i.e., heat treatment to form NASICON type crystals) (paragraphs [0086]-[0089]). 
3PO41 is soluble in water and ZrO22 and SiO23 are insoluble in water.
Tsujimura does not explicitly teach the particulars of pressing the granules to form a solid body. 
Zhang, directed to a method of manufacturing a solid electrolyte (abstract), teaches a method of producing a NASICON/glass solid electrolyte (paragraph [0022]-[0023]), same as Tsujimura, where a precursor (i.e., Na2CO3, ZrO2, SiO2) is formed into a slurry, dried (i.e., heated) to form granules (i.e., powder), pressed to form a pressed solid body (i.e., pellet), and sintered to form the solid electrolyte (paragraphs [0022], [0040], [0065]-[0067]). Zhang teaches the latter process is low cost and can produce a solid electrolyte in the form of a thin film, pellet or a sheet (paragraph [0060]).
Tsujimura and Zhang are analogous art as they recognize the same technical difficulty, namely method of manufacturing a solid electrolyte. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the pressing step of Zhang in the process of Tsujimura, and the motivation to do so would have been, as Zhang suggests, is a step for a process to manufacture the solid electrolyte 
In the alternative, Ito, also directed to solid electrolytes (abstract), teaches an NASICON solid electrolyte (paragraph [0011], [0050]) produced in a substantially identical process as Tsujimura and Zhang (see figure 25) (i.e., form a slurry, press, sintering). In light of the above disclosure of Zhang and Ito, it appears the process of forming a slurry, pressing and sintering is well known in forming NASICON solid electrolytes. As such, it would be obvious to a skilled artisan to incorporate a pressing step as taught by Ito and Zhang in the method of Tsujimura in order to form the solid electrolyte into a specific shape for further processing.   
Regarding claim 3, Tsujimura teaches the process as described above in claim 1. Tsujimura does not explicitly teaches the particulars of the slurry further comprising a binder or a dispersant. Nonetheless, Ito teaches to uniformly disperse the solid electrolyte material a binder or a dispersant is added into the slurry (paragraph [0067]). As such, it would have been obvious to a skilled artisan to add a binder or a dispersant in the slurry as taught by Ito in the method of Tsujimura in order to uniformly disperse the solid electrolyte material. 
Regarding claim 4, Tsujimura teaches the granules comprises the precursor deposited from the slurry (see figure 1) (paragraphs [0071]-[0078]).
Regarding claim 6, Tsujimura teaches the slurry further comprises ZrO2 and SiO2 (i.e., silica sand, zirconium oxide) (paragraph [0053]). Tsujimura does not explicitly disclose the solid electrolyte comprises Na3Zr2Si2PO12 however, as indicated above Tsujimura teaches the solid electrolyte is an NASICON type structure, which as evidenced by Zhang, can have a formula represented by Na3Zr2Si2PO12 (paragraphs [0063]-[0065]).
Regarding claim 9, Tsujimura teaches the method as described above in claim 1. As articulated above, the granules are formed from a precursor comprising Na3PO4 (i.e., trisodium phosphate) therefore, it is clear that such would be uniformly mixed in the granules. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (U.S. Patent Application Publication 2015/0162642) in view of Zhang et al. (U.S. Patent Application Publication 2015/0364787) and in the alternative, in view of Ito et al. (U.S. Patent Application 2016/0141716) as applied to claim 1 above, and further in view of Besco (The difference between deionized water and distilled water).
Regarding claim 2, Tsujimura teaches the water comprises distilled water (paragraph [0111]) but does not specifically teach the particulars of being deionized.
However, Besco teaches deionized water is used in a number of industrial processes and it has many applications where it is favored due to its high purity (page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsujimura and consider utilizing deionized water as opposed to distilled water as deionized water is known to have many applications due to its high purity such as tests applications and high temperature manufacturing processes (page 1 of Besco).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (U.S. Patent Application Publication 2015/0162642) and further in view of Zhang et al. (U.S. Patent Application Publication 2015/0364787) and in the alternative, in view of Ito et al. (U.S. Patent Application 2016/0141716) and further in view of Iwamoto (U.S. Patent Application Publication 2017/0309964) and in the alternative, in view of Takeuchi et al. (U.S. Patent Application Publication 2019/0207237), Takeuchi et al. (U.S. Patent Application Publication 2019/0207239), Lemoisson et al. (NPL, 20054) and Morris et al. (NPL, 19915).
Regarding claim 7-8, Tsujimura in view of Zhang teaches the method as described above in claim 1 to include pressing the granules to form a solid body. Tsujimura does not explicitly articulate the particulars of pressing the granules using uniaxial press or cold isostatic pressing (CIP). 
Iwamoto, directed to a method of manufacturing a battery (paragraph [0001]), teaches a method of forming a solid electrolyte with a pressing step (figure 8 and 19). Iwamoto teaches uniaxial press and cold isostatic press (CIP) are known pressing method for pressing the solid electrolyte (paragraph [0140], [0173], [0227], [0243]) (see also Takeuchi `7239 – paragraph [0052] and Takeuchi `7237 – paragraph [0059]). In addition, as evidenced by Lemoisson and Morris, uniaxial pressing is a common method for pressing powders that is of low cost and adapted for high volume production (page 1 – Lemoisson) while cold isostatic pressing is a simple method of pressing powders and of low cost (page 1 - Morris)  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uniaxial press and cold isostatic press (CIP) as taught by Iwamoto for pressing the granules as such are well known methods for pressing and manufacturing of solid electrolytes that are simple and of low cost.  
Response to Arguments
Applicant arguments filed on 01/15/2021 have been fully considered but are moot because the arguments are drawn to the new limitations which have been fully addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Trisodium_phosphate
        2 See https://en.wikipedia.org/wiki/Zirconium_dioxide
        3 See https://en.wikipedia.org/wiki/Silicon_dioxide
        4 Lemoisson et al., Understanding and Improving Powder Metallurgical Processes, Science Direct, 2005
        5 Morris et al., Cold Isostatic Pressing, Sceince Direct, 1991